DETAILED ACTION
1.	Claims 21-24 and 29-39 have been presented for examination. 
	Claims 1-20, 25-28, and 40 have been cancelled.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority to parent application as a continuation of 16/558,945 filed 09/03/2019 which is a continuation of 15/045,707 filed 02/17/2016 now issued patent 10402469 which claims priority to provisional application 62/242,771 filed 10/16/2015.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/27/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	i)	Claims 21-24 and 29-39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of U.S. Patent Application No. 16/558945. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the instant claims are found in the parent application as noted above. The Examiner notes that the instant application recites data in the form of distributed voice-recognition data whereas the copending application merely recites distributed data. The Examiner notes that voice-recognition data falls under the umbrella of the broadly recited data in the issued patent.
ii)	Claims 21-24 and 29-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10402469. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the instant claims are found in the parent application as noted above. The Examiner notes that the instant application recites data in the form of distributed voice-recognition data whereas the issued patent merely recites distributed data. The Examiner notes that voice-recognition data falls under the umbrella of the broadly recited data in the issued patent. 
Allowable Subject Matter
6.	Claims 21-24 and 29-39 are allowable over the prior art of record pending resolving all intervening issues such as the double patenting rejection above. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
7. 	All Claims are rejected.		

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




January 19, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128